Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.96 Amendment No. 2 to the Selling and Services Agreement by and among ING Financial Advisers, LLC, ING Life Insurance and Annuity Company, Lord Abbett Distributor LLC, Lord, Abbett & Co. LLC and Lord Abbett Funds This Amendment No. 2 to the Selling and Services Agreement (the Agreement) is entered into as of September 26, 2003, by and among ING Financial Advisers, LLC (ING Financial), ING Life Insurance and Annuity Company (ING Life and collectively with ING Financial, ING), Lord Abbett Distributor LLC (Distributor), Lord, Abbett & Co. LLC (Adviser) and the Lord Abbett Family of Funds (the Funds). WHEREAS, ING, Adviser, Distributor and the Funds have entered into a Selling and Services Agreement dated as of May 1, 2001 and amended as of July 25, 2002 (the Selling and Services Agreement) under which shares of the Funds may be offered to Plans for which ING Life provides recordkeeping and other administration services; and WHEREAS, ING Financial wishes to distribute Class P shares of the Funds to Plans through certain programs aimed specifically for the smaller Plan market; and WHEREAS, the parties now desire to amend the Selling and Services Agreement to provide for additional provisions relating specifically to investments in Class P shares of the Funds; and WHEREAS, unless otherwise defined herein, capitalized terms used herein have the same meaning as in the Selling and Services Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants and promises expressed herein, and pursuant to Section 14(a) of the Selling and Services Agreement, the parties agree to amend the Selling and Services Agreement as follows: 1. Section 4 of the Selling and Services Agreement shall be amended and restated to read as follows: The provision of administrative services to the Plans shall be the responsibility of ING Life or the Nominee and shall not be the responsibility of Distributor of the Funds. The Nominee will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expenses and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, the Funds agree to pay ING Life quarterly administrative fees at the rates set forth in Exhibit A to this Agreement for the Class A and Class P shares, respectively, invested in the Funds through ING Lifes arrangements with Plans in each of the three-month period ending April, July, October and January. Each payment for such administrative fees will be accompanied by a statement showing the calculation of the fees payable to ING Life for the three-month period and such other supporting data as may be reasonably requested by ING
